The plaintiff in error, hereinafter called defendant, was convicted in the district court of Oklahoma county on a charge of adultery, and sentenced to pay a fine of $ 500. The case was tried in January, 1924. The verdict was rendered on the 2d day of February, and the motion for a new trial was overruled, and the defendant sentenced on the 25th day of June. An appeal was filed in this court on December 24, 1924. Extensions of time to file brief were made, but the last extension has long since expired, and no briefs have ever been filed.
Upon a conviction for a felony, where appeal is prosecuted to this court, and no briefs are filed in support of the assignments of error, and no appearance for oral argument made, this court will not search the record to discover error on which to predicate a reversal, but will examine the record for jurisdictional or fundamental errors, and, if none appear and the evidence reasonably supports the verdict, the judgment will be affirmed. We have examined the record in this case, and find no prejudicial errors. We have further read the evidence, and find that it amply supports the verdict and judgment and the punishment imposed of $ 500 is light, in view of the evidence adduced. It would serve no purpose to recite any part of it in detail. We think the defendant was fairly tried, the issues fairly submitted, and the appeal is without merit.
The case is affirmed.
BESSEY, P.J., and DOYLE, J., concur. *Page 426